Per Curiam.
The issue presented in this criminal appeal is whether the trial court correctly placed the burden on the defendant of proving that he was actually prejudiced by the jury’s consideration of extrinsic evidence during its deliberations. In State v. Harris, 32 Conn. App. 831, 835, 632 A.2d 50 (1993), the Appellate Court concluded that the trial court had properly placed the burden on the defendant. We granted the defendant’s petition to appeal the merits of this conclusion.1
After examining the record on appeal and considering the briefs and the oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.
The appeal is dismissed.

 We granted the defendant’s petition for certification to appeal limited to the following issue: “Was the Appellate Court correct in finding that a defendant who seeks a new trial based on jury misconduct must prove *349that he was actually prejudiced by the jury’s use of extrinsic evidence during deliberations?” State v. Harris, 228 Conn. 913, 635 A.2d 1231 (1994).